Per Curiam.
This matter was submitted upon the complaint against R. Scott Fitzke, made by the Committee on Inquiry of the Fifth Disciplinary District, and his voluntary surrender of license and consent to the entry of a disciplinary order against him.
Upon due consideration, it is ordered by the court, based upon the charges described in the complaint and the respondent’s voluntary surrender of his license, waiver of disciplinary proceedings, and consent to the entry of an order of disbarment, that said R. Scott Fitzke be, and hereby is, disbarred effective January 23, 1985.
Judgment of disbarment.